Guekrt, J.
1. Where the entire evidence of a witness is set out in a ground of motion for new trial, and it is apparent from a reading thereof that some of the evidence of the witness is relevant and admis*95sible, this court will not consider objections made in general terms to the entire testimony. Luke v. State, 26 Ga. App. 175 (106 S. E. 199); City of Atlanta v. Sciple, 19 Ga. App. 694 (92 S. E. 28); American Insurance Company v. Bailey & Musgrove, 6 Ga. App. 424 (65 S. E. 160).
Decided April 8, 1935.
Walter S. Billon, Austin T. Walden, for plaintiff in error.
Branch & Howard, Thomas B. Branch Jr., contra.
2. The assignments of error not dealt with above are plainly without merit.
3. The question of title was fairly submitted to the jury by the trial judge, and the evidence was amply sufficient to support the verdict. The court, therefore, did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.